EXHIBIT 12 Joint Filing Agreement, dated October 26, 2011 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows that such information is inaccurate. Dated: November 29, 2011 Clinton Group, Inc. By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Magnolia Master Fund, Ltd. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer SBAV LP By: SBAV GP LLC, its general partner By: /s/ George Hall Name: George Hall Title: Managing Member SBAV GP LLC By: /s/ George Hall Name: George Hall Title: Managing Member /s/ George Hall George Hall
